DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  not introducing the expended text version of term "OCR".  Appropriate correction is required.
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 20 recites the abbreviation "OCR" without its expanded text. The claims should be rewritten in such manner so as to recite "Optical Character Recognition" (OCR)" in order to introduce the abbreviation along with its corresponding expanded text. Note the order of abbreviation with respect to its corresponding expanded text. Additionally, it is the abbreviation that which should be enclosed by parentheses.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-12,14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kriegman et al (U.S PG-PUB NO. 20190311227 A1) in view of Juha (WO 2013026868 A1), and further in view of Smith et al (U.S PG-PUB NO. 20160379184 A1).
-Regarding claim 1, Kriegman discloses an optical character recognition system comprising (Abstract; FIGS 1-9, 11-13; FIG. 10, system 112, Engine 1008; [0033], “character recognition system”): one or more processors; and one or more memories coupled to the one or more processors ([0174]; [0176]; [0183]-[0184]; [0193]-[0195]; FIG. 12, processor 1202, memory 1204), the one or more memories ([0183]; [0185]; [0194]-[0195] ; FIG. 12, memory 1204) including instructions operable to be executed by the one or more processors ([0174]; [0176]; [0183]; [0193]), the one or more processors configured to (FIGS. 12, 10): capture an image ([0040]; [0063], “capture digital images”; FIG. 1; [0115]); optimize the image quality of the captured image (Abstract; FIGS. 2A-2D, 3-4; [0028], “orientation neural network … identify (and modify) the orientation”; [0031], “correct visual imperfections … (e.g., colors, shadows, contrast, skews, etc.)”; [0082], “denoises”; [0095], “locate … different thresholds, or levels, of the digital image”; [0118], “resize”); perform optical character recognition on the optimized image (FIGS. 1, 2A-2D, 10; [0099]); evaluate text extracted from the captured image utilizing machine learning processing to classify an image type for the captured image ([0028], “determine a document boundary, rectify the document”; FIGS. 5-6; [0125], “text prediction neural network … classification … evaluate … text 510”; [0030], “classify digital images”; [0032]; [0037]; [0045]; [0071], FIGS. 2A-2D, [0071], “network 206 … classify”; [0088]; [0121], “classification for text”); select an optical character recognition model based on the classified image type (FIG. 5; [0033], “Upon identifying orientation … apply an optical character recognition algorithm that includes both a word detector and a text prediction neural network”) and perform optical character recognition on the optimized image utilizing the selected model to generate recognized text (Abstract; [0028], “generate searchable text … utilizing an optical character recognition algorithm that includes a text prediction neural network) and to extract identification and metadata information associated with the image from the recognized text ([0070], “associate metadata with each of the digital images”; [0094], “extract word box”; FIGS. 2A-2D; [0031], “identifies document boundaries and corners”; [0033], “identifies depictions of text … crops word boxes … text”; [0049], “text label”; [0050], “computer searchable text”); evaluate the extracted identification and metadata information associated with the image from the recognized text ([0125], “evaluate computer searchable text 510”; FIG. 5; [0050]; [0125]) to link the image to an online account associated with image; compare a data value extracted from the recognized text for a particular data type with an associated online account data value for the particular data type; and evaluate whether to automatically execute an action associated with the online account linked to the image based on the comparison, utilize machine learning to process and cluster the extracted data and associated processing and action information (Kriegman: [0137], “utilizes corpus of words 702, set of fonts 704, and set of distortions 706”; [0143], “frequency … (frequency of utilization)”), wherein information used to process and cluster comprises at least one selected from Kriegman: [0020]; FIG. 7; [0137], “generating synthetic training data for a text prediction neural network”).
Kriegman is silent to teach utilizing action information, wherein information used to process and cluster comprises at least one selected from the group of a type of mail and an address match.
In the same field of endeavor, Juha teaches action information, wherein information used to process and cluster comprises at least one selected from the group of a type of mail and an address match (Juha: Abstract; FIGS. 1-2; Page 10, lines 8-15, “machine learning that uses training data …different type of mail …”, lines 25-31, “arranging image data items into clusters and applying cluster-specific ROI heatmap”; Page 9, line 24, “ROI type relates to the destination address”; Page 11, lines 26-32; Page 12, line30 – Page 13, line 5, “destination address”; Page 19-21, “match well … like destination address”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Kriegman with the teaching of Juha by using action information, wherein information used to process and cluster comprises at least one selected from the group of a type of mail and an address match in order to improve overall performance in respect of accuracy and processing time.

FIG. 5; [0125]). Kriegman in view of Juha is silent to teach to link the image to an online account associated with image; compare a data value extracted from the recognized text for a particular data type with an associated online account data value for the particular data type; and evaluate whether to automatically execute an action associated with the online account linked to the image based on the comparison.
However, Smith is an analogous art pertinent to the problem to be solved in this application and further discloses to evaluate the extracted identification and metadata information associated with the image from the recognized text (Smith: [0006], “extract … form of metadata from a text document”; [0039], “extract specific data … metadata”; [0048]) to link the image to an online account associated with image (Smith: [0049], “transaction application”; FIG. 1; [0093], “a match … between … metadata and a financial account”; FIG. 6; [0068], “picture of a check … online account”; [0069], “text files and/or metadata”; FIG. 3; [0077], “linked to the check data repository”); compare a data value extracted from the recognized text for a particular data type with an associated online account data value for the particular data type (Smith: FIG. 3, steps 106-111; [0064]-[0065]; [0066], “check numbers, document identifiers, account numbers, merchant codes …”; [0068], “online account”; [0069], “evaluated on a pixel-by-pixel basis and matched to a stored character”; [0070], “check data”; [0073], “extracts all the data”; [0078]; [0081]); and evaluate whether to automatically execute an action associated with the online Smith: FIG. 3, steps 112; [0079]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Kriegman in view of Juha with the teaching of Smith by evaluating the extracted identification and metadata information associated with the image from the recognized text to link the image to an online account associated with image, comparing a data value extracted from the recognized text for a particular data type with an associated online account data value for the particular data type, and evaluating whether to automatically execute an action associated with the online account linked to the image based on the comparison in order to provide document exception processing dynamic resource management for applications such as a fast, accurate online transaction application.
-Regarding claim 3, the modification further discloses wherein optimizing the image quality of the captured image comprises de-noising, resizing and/or thresholding (Kriegman: Abstract; FIGS. 2C, 3-4; [0028], “orientation neural network … identify (and modify) the orientation”; [0031], “correct visual imperfections … (e.g., colors, shadows, contrast, skews, etc.)”; [0082], “denoises”; [0095], “locate … different thresholds, or levels, of the digital image”; [0118], “resize”).
-Regarding claim 4, the modification further discloses wherein the one or more processors are further configured to (Kriegman: [0174]; [0176]; [0183]; [0193]; FIG. 12, processor 1202) extract expressions via a keyword search from the text extracted from the captured image to classify the image type for the captured image (Kriegman: [0151], “create tokens … computer searchable text … associate tokens with keywords).
-Regarding claim 5, the modification further discloses wherein the one or more processors are further configured to (Kriegman: [0174]; [0176]; [0183]; [0193]; FIG. 12, processor 1202) utilize a deep learning image classifier to classify the image type for the captured image (Kriegman: [0028], “determine a document boundary, rectify the document”; FIGS. 5-6; [0125], “text prediction neural network … classification … evaluate … text 510”; [0030], “classify digital images”; [0032]; [0037]; [0045]; [0071], FIG. 2A, [0071], “convolutional neural network image classifier”; [0088]; [0121], “classification for text”).
-Regarding claim 6, the modification further discloses wherein the one or more processors are further configured (Kriegman: [0174]; [0176]; [0183]; [0193]; FIG. 12, processor 1202) to generate regions of interest that associate specific areas of the captured image with particular information (Kriegman: FIG. 2D; [0094]; [0095], “locate connected regions at different thresholds … each blob is a region in a digital image that differs in properties (such as brightness, contrast, and color)) and to only perform optical character recognition on the regions of interest (Kriegman: [0096], “utilize MSERs to detect regions where text is bright …”; [0097]-[0099]; FIG. 8B; [0157]).
-Regarding claim 7, the modification further discloses wherein the one or more processors are further configured to (Kriegman: [0174]; [0176]; [0183]; [0193]; FIG. 12, processor 1202) determine a set of coordinates for each type of image, wherein the set of coordinates is associated with a location where a given piece of text is expected Kriegman: [0098], “locate objects such as text in digital images … provides bounding boxes).
-Regarding claim 8, the modification further discloses wherein the one or more processors are further configured to (Kriegman: [0174]; [0176]; [0183]; [0193]; FIG. 12, processor 1202) determine a shape of a blob of text to generate the regions of interest associated with the text (Kriegman: [0095], “each blob is a region in a digital image that differs in properties”; [0096], “utilize MSERs to detect regions where text is bright …”). 
-Regarding claim 9, Kriegman in view of Juha, and further in view of Smith discloses the method of claim 1.
Kriegman in view of Juha discloses wherein the one or more processors are further configured to (Kriegman: [0174]; [0176]; [0183]; [0193]; FIG. 12, processor 1202) generate a confidence score (Kriegman: [0125], “confidence score”) based on the comparison of the data value extracted from the recognized text with the associated online account data value.
Kriegman in view of Juha is silent to teach generating a confidence score based on the comparison of the data value extracted from the recognized text with the associated online account data value.
In the same field of endeavor, Smith teaches generating a confidence score based on the comparison of the data value extracted from the recognized text with the associated online account data value (Smith: FIG. 3, steps 106-111; [0018]; [0064]-[0065]; [0066], “check numbers, document identifiers, account numbers, merchant codes …”; [0068], “online account”; [0069], “evaluated on a pixel-by-pixel basis and matched to a stored character”; [0070], “check data”; [0073], “extracts all the data”; [0078], “confidence level”; [0081]; [0062]; FIG. 5, step 512; [0092]-[0093]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Kriegman in view of Juha with the teaching of Smith by generating a confidence score based on the comparison of the data value extracted from the recognized text with the associated online account data value in order to provide document exception processing dynamic resource management for applications such as a fast, accurate online transaction application.
-Regarding claim 10, Kriegman in view of Juha, and further in view of Smith discloses the method of claim 1.
Kriegman in view of Juha discloses wherein the one or more processors are further configured to (Kriegman: [0174]; [0176]; [0183]; [0193]; FIG. 12, processor 1202) evaluate the confidence score (Kriegman: [0125], “confidence score”) based on a determined cutoff value (Kriegman: [0125], “threshold”) to determine whether to automatically execute the action associated with the online account linked to the image.
Kriegman in view of Juha is silent to teach determining whether to automatically execute the action associated with the online account linked to the image.
In the same field of endeavor, Smith teaches evaluating the confidence score based on a determined cutoff value to determine whether to automatically execute the action associated with the online account linked to the image (Smith: [0018], “threshold”; [0068], “online account”; FIG. 5, steps 512-520; [0092]-[0093], “pre-determined threshold”; FIG. 3, steps 112;  [0078]-[0079]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Kriegman in view of Juha with the teaching of Smith by evaluating the confidence score based on a determined cutoff value to determine whether to automatically execute the action associated with the online account linked to the image in order to provide document exception processing dynamic resource management for applications such as a fast, accurate online transaction application.
-Regarding claim 11, the modification further discloses wherein the one or more processors are further configured to (Kriegman: [0174]; [0176]; [0183]; [0193]; FIG. 12, processor 1202) utilize machine learning to process and cluster the data value extracted and associated processing and action information (Kriegman: [0137], “utilizes corpus of words 702, set of fonts 704, and set of distortions 706”; [0143], “frequency … (frequency of utilization)”) to additional training data for the optical character recognition model (Kriegman: [0020]; FIG. 7; [0137], “generating synthetic training data for a text prediction neural network”).
-Regarding claim 12, Kriegman discloses an optical character recognition method comprising (Abstract; FIGS 1-9, 11-12; FIG. 10, system 112, Engine 1008; [0033], “character recognition system”): capturing an image ([0040]; [0063], “capture digital images”; FIG. 1; [0115]); optimizing the image quality of the captured image (Abstract; FIGS. 2A-2D, 3-4; [0028], “orientation neural network … identify (and modify) the orientation”; [0031], “correct visual imperfections … (e.g., colors, shadows, contrast, skews, etc.)”; [0082], “denoises”; [0095], “locate … different thresholds, or levels, of the digital image”; [0118], “resize”); performing optical character recognition on the optimized image (FIGS. 1, 2A-2D, 10; [0099]); evaluating text extracted from the captured image utilizing machine learning processing to classify an image type for the captured image ([0028], “determine a document boundary, rectify the document”; FIGS. 5-6; [0125], “text prediction neural network … classification … evaluate … text 510”; [0030], “classify digital images”; [0032]; [0037]; [0045]; [0071], FIGS. 2A-2D, [0071], “network 206 … classify”; [0088]; [0121], “classification for text”); selecting an optical character recognition model based on the classified image type (FIG. 5; [0033], “Upon identifying orientation … apply an optical character recognition algorithm that includes both a word detector and a text prediction neural network”) and perform optical character recognition on the optimized image utilizing the selected model to generate recognized text (Abstract; [0028], “generate searchable text … utilizing an optical character recognition algorithm that includes a text prediction neural network) and to extract identification and metadata information associated with the image from the recognized text ([0070], “associate metadata with each of the digital images”; [0094], “extract word box”; FIGS. 2A-2D; [0031], “identifies document boundaries and corners”; [0033], “identifies depictions of text … crops word boxes … text”; [0049], “text label”; [0050], “computer searchable text”); evaluating the extracted identification and metadata information associated with the image from the recognized text ([0125], “evaluate computer searchable text 510”; FIG. 5; [0050]; [0125]) to link the image to an online account associated with image; comparing a data value extracted from the Kriegman: [0137], “utilizes corpus of words 702, set of fonts 704, and set of distortions 706”; [0143], “frequency … (frequency of utilization)”), wherein information used to process and cluster comprises at least one selected from the group of a type of mail and an address match; and generate additional training data for the optical character recognition model using the extracted data (Kriegman: [0020]; FIG. 7; [0137], “generating synthetic training data for a text prediction neural network”).
Kriegman is silent to teach utilizing action information, wherein information used to process and cluster comprises at least one selected from the group of a type of mail and an address match.
In the same field of endeavor, Juha teaches action information, wherein information used to process and cluster comprises at least one selected from the group of a type of mail and an address match (Juha: Abstract; FIGS. 1-2; Page 10, lines 8-15, “machine learning that uses training data …different type of mail …”, lines 25-31, “arranging image data items into clusters and applying cluster-specific ROI heatmap”; Page 9, line 24, “ROI type relates to the destination address”; Page 11, lines 26-32; Page 12, line30 – Page 13, line 5, “destination address”; Page 19-21, “match well … like destination address”).

Kriegman in view of Juha does teach utilizing the confidence score to utilize generated predictions, filter out predictions, or utilize a lexicon for better accuracy (FIG. 5; [0125]). Kriegman in view of Juha is silent to teach linking the image to an online account associated with image; comparing a data value extracted from the recognized text for a particular data type with an associated online account data value for the particular data type; and evaluating whether to automatically execute an action associated with the online account linked to the image based on the comparison.
In the same field of endeavor, Smith teaches evaluating the extracted identification and metadata information associated with the image from the recognized text (Smith: [0006], “extract … form of metadata from a text document”; [0039], “extract specific data … metadata”; [0048]) to link the image to an online account associated with image (Smith: [0049], “transaction application”; FIG. 1; [0093], “a match … between … metadata and a financial account”; FIG. 6; [0068], “picture of a check … online account”; [0069], “text files and/or metadata”; FIG. 3; [0077], “linked to the check data repository”); comparing a data value extracted from the recognized text for a particular data type with an associated online account data value for the particular data type (Smith: FIG. 3, steps 106-111; [0064]-[0065]; [0066], “check numbers, document identifiers, account numbers, merchant codes …”; [0068], “online account”; [0069], “evaluated on a pixel-by-pixel basis and matched to a stored character”; [0070], “check data”; [0073], “extracts all the data”; [0078]; [0081]); and evaluating whether to automatically execute an action associated with the online account linked to the image based on the comparison (Smith: FIG. 3, steps 112; [0079]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Kriegman in view of Juha with the teaching of Smith by evaluating the extracted identification and metadata information associated with the image from the recognized text to link the image to an online account associated with image, comparing a data value extracted from the recognized text for a particular data type with an associated online account data value for the particular data type, and evaluating whether to automatically execute an action associated with the online account linked to the image based on the comparison in order to provide document exception processing dynamic resource management for applications such as a fast, accurate online transaction application.
-Regarding claim 14, the modification further discloses wherein optimizing the image quality of the captured image comprises de-noising, resizing and/or thresholding (Kriegman: Abstract; FIGS. 2C, 3-4; [0028], “orientation neural network … identify (and modify) the orientation”; [0031], “correct visual imperfections … (e.g., colors, shadows, contrast, skews, etc.)”; [0082], “denoises”; [0095], “locate … different thresholds, or levels, of the digital image”; [0118], “resize”).
Kriegman: FIG. 2D; [0094]; [0095], “locate connected regions at different thresholds … each blob is a region in a digital image that differs in properties (such as brightness, contrast, and color)) and to only perform optical character recognition on the regions of interest (Kriegman: [0096], “utilize MSERs to detect regions where text is bright …”; [0097]-[0099]; FIG. 8B; [0157]).
-Regarding claim 16, the modification further discloses comprising determining a set of coordinates for each type of image, wherein the set of coordinates is associated with a location where a given piece of text is expected to be located (Kriegman: [0098], “locate objects such as text in digital images … provides bounding boxes).
-Regarding claim 17, the modification further discloses comprising determining a shape of a blob of text to generate the regions of interest associated with the text (Kriegman: [0095], “each blob is a region in a digital image that differs in properties”; [0096], “utilize MSERs to detect regions where text is bright …”). 
-Regarding claim 18, Kriegman in view of Juha, and further in view of Smith discloses the method of claim 12.
Kriegman in view of Juha discloses comprising generating a confidence score (Kriegman: [0125], “confidence score”) based on the comparison of the data value extracted from the recognized text with the associated online account data value and evaluating the confidence score (Kriegman: [0125], “confidence score”) based on a determined cutoff value (Kriegman: [0125], “threshold”) to determine whether to automatically execute the action associated with the online account linked to the image.

In the same field of endeavor, Smith teaches generating a confidence score based on the comparison of the data value extracted from the recognized text with the associated online account data value (Smith: FIG. 3, steps 106-111; [0018]; [0064]-[0065]; [0066], “check numbers, document identifiers, account numbers, merchant codes …”; [0068], “online account”; [0069], “evaluated on a pixel-by-pixel basis and matched to a stored character”; [0070], “check data”; [0073], “extracts all the data”; [0078], “confidence level”; [0081]; [0062]; FIG. 5, step 512; [0092]-[0093]) and evaluating the confidence score based on a determined cutoff value to determine whether to automatically execute the action associated with the online account linked to the image (Smith: [0018], “threshold”; [0068], “online account”; FIG. 5, steps 512-520; [0092]-[0093], “pre-determined threshold”; FIG. 3, steps 112;  [0078]-[0079]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Kriegman in view of Juha with the teaching of Smith by generating a confidence score based on the comparison of the data value extracted from the recognized text with the associated online account data value and evaluating the confidence score based on a determined cutoff value to determine whether to automatically execute the action associated with the online account linked to the image in order to provide document exception 
-Regarding claim 20, Kriegman discloses an optical character recognition system comprising (Abstract; FIGS 1-9, 11-12; FIG. 10, system 112, Engine 1008; [0033], “character recognition system”): one or more processors comprising ([0174]; [0176]; [0183]; [0193]; FIG. 12): an OCR application (Abstract; FIG. 10; [0067]; FIG. 1, application 108); a confidence matching engine (FIG. 10, engine 1008; FIG. 5; [0125]; [0167]); and one or more memories coupled to the one or more processors ([0174]; [0176]; [0183]-[0184]; [0193]-[0195]; FIG. 12, processor 1202, memory 1204), the one or more memories ([0183]; [0185]; [0194]-[0195] ; FIG. 12, memory 1204) including instructions operable to be executed by the one or more processors ([0174]; [0176]; [0183]; [0193]; FIG. 12), wherein the OCR application (Abstract; FIG. 10; [0067]; FIG. 1, application 108): optimizes the image quality of a captured image (Abstract; FIGS. 2A-2D, 3-4; [0028], “orientation neural network … identify (and modify) the orientation”; [0031], “correct visual imperfections … (e.g., colors, shadows, contrast, skews, etc.)”; [0082], “denoises”; [0095], “locate … different thresholds, or levels, of the digital image”; [0118], “resize”); performs optical character recognition on the optimized image (FIGS. 1, 2A-2D, 10; [0099]); evaluates text extracted from the captured image utilizing machine learning processing to classify an image type for the captured image ([0028], “determine a document boundary, rectify the document”; FIGS. 5-6; [0125], “text prediction neural network … classification … evaluate … text 510”; [0030], “classify digital images”; [0032]; [0037]; [0045]; [0071], FIGS. 2A-2D, [0071], “network 206 … classify”; [0088]; [0121], “classification for text”); selects an optical character recognition model based on the classified image type (FIG. 5; [0033], “Upon identifying orientation … apply an optical character recognition algorithm that includes both a word detector and a text prediction neural network”) and perform optical character recognition on the optimized image utilizing the selected model to generate recognized text (Abstract; [0028], “generate searchable text … utilizing an optical character recognition algorithm that includes a text prediction neural network) and to extract identification and metadata information associated with the image from the recognized text ([0070], “associate metadata with each of the digital images”; [0094], “extract word box”; FIGS. 2A-2D; [0031], “identifies document boundaries and corners”; [0033], “identifies depictions of text … crops word boxes … text”; [0049], “text label”; [0050], “computer searchable text”); and evaluates the extracted identification and metadata information associated with the image from the recognized text ([0125], “evaluate computer searchable text 510”; FIG. 5; [0050]; [0125]) to link the image to an online account associated with image; utilizes machine learning to process and cluster the extracted data and associated processing and action information (Kriegman: [0137], “utilizes corpus of words 702, set of fonts 704, and set of distortions 706”; [0143], “frequency … (frequency of utilization)”), wherein information used to process and cluster comprises at least one selected from the group of a type of mail and an address match; and generate additional training data for the optical character recognition model using the extracted data (Kriegman: [0020]; FIG. 7; [0137], “generating synthetic training data for a text prediction neural network”), wherein the confidence matching engine (FIG. 10, engine 1008; FIG. 5; [0125]; [0167]): compares a data value extracted from the recognized text for a particular data type with an associated online account data value for the particular data type; generates a confidence score based on the comparison of the data value extracted from the recognized text with the associated online account data value; and evaluates the confidence score based on a determined cutoff value to determine whether to automatically execute an action associated with the online account linked to the image.
Kriegman is silent to teach utilizing action information, wherein information used to process and cluster comprises at least one selected from the group of a type of mail and an address match.
In the same field of endeavor, Juha teaches action information, wherein information used to process and cluster comprises at least one selected from the group of a type of mail and an address match (Juha: Abstract; FIGS. 1-2; Page 10, lines 8-15, “machine learning that uses training data …different type of mail …”, lines 25-31, “arranging image data items into clusters and applying cluster-specific ROI heatmap”; Page 9, line 24, “ROI type relates to the destination address”; Page 11, lines 26-32; Page 12, line30 – Page 13, line 5, “destination address”; Page 19-21, “match well … like destination address”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Kriegman with the teaching of Juha by using action information, wherein information used to process and cluster comprises at least one selected from the group of a type of mail and an address match in order to improve overall performance in respect of accuracy and processing time.
FIG. 5; [0125]). Kriegman in view of Juha is silent to teach to link the image to an online account associated with image; compare a data value extracted from the recognized text for a particular data type with an associated online account data value for the particular data type; generates a confidence score based on the comparison of the data value extracted from the recognized text with the associated online account data value; and evaluates the confidence score based on a determined cutoff value to determine whether to automatically execute an action associated with the online account linked to the image. 
In the same field of endeavor, Smith teaches to evaluate the extracted identification and metadata information associated with the image from the recognized text (Smith: [0006], “extract … form of metadata from a text document”; [0039], “extract specific data … metadata”; [0048]) to link the image to an online account associated with image (Smith: [0049], “transaction application”; FIG. 1; [0093], “a match … between … metadata and a financial account”; FIG. 6; [0068], “picture of a check … online account”; [0069], “text files and/or metadata”; FIG. 3; [0077], “linked to the check data repository”); and wherein the confidence matching engine : compare a data value extracted from the recognized text for a particular data type with an associated online account data value for the particular data type (Smith: FIG. 3, steps 106-111; [0064]-[0065]; [0066], “check numbers, document identifiers, account numbers, merchant codes …”; [0068], “online account”; [0069], “evaluated on a pixel-by-pixel basis and matched to a stored character”; [0070], “check data”; [0073], “extracts all the data”; [0078]; [0081]); generates a confidence score based on the comparison of the data value extracted from the recognized text with the associated online account data value (Smith: FIG. 3, steps 106-111; [0018]; [0064]-[0065]; [0066], “check numbers, document identifiers, account numbers, merchant codes …”; [0068], “online account”; [0069], “evaluated on a pixel-by-pixel basis and matched to a stored character”; [0070], “check data”; [0073], “extracts all the data”; [0078], “confidence level”; [0081]; [0062]; FIG. 5, step 512; [0092]-[0093]); and evaluates the confidence score based on a determined cutoff value to determine whether to automatically execute an action associated with the online account linked to the image (Smith: [0018], “threshold”; [0068], “online account”; FIG. 5, steps 512-520; [0092]-[0093], “pre-determined threshold”; FIG. 3, steps 112;  [0078]-[0079]). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Kriegman in view of Juha with the teaching of Smith by evaluating the extracted identification and metadata information associated with the image from the recognized text to link the image to an online account associated with image; and comparing a data value extracted from the recognized text for a particular data type with an associated online account data value for the particular data type; generating a confidence score based on the comparison of the data value extracted from the recognized text with the associated online account data value; and evaluating the confidence score based on a determined cutoff value to determine whether to automatically execute an action associated with the online account linked to the image in order to provide document exception processing .
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kriegman et al (U.S PG-PUB NO. 20190311227 A1) in view of in view of Juha (WO 2013026868 A1), and further in view of Smith et al (U.S PG-PUB NO. 20160379184 A1), in view of Abbas (U.S PATENT NO. 9621761 B1).
-Regarding claims 2 and 13, Kriegman in view of Juha, and further in view of Smith discloses the methods of claim 1 and claim 12 respectively.
 Kriegman in view of Juha, and further in view of Smith discloses wherein optimizing the image quality of the captured image comprises computing an angle of skewed text and rotating the image by the computed angle to correct the skew (Kriegman: [0007], ‘rotating”; [0031], “correct visual imperfections … (skews)”; [0032]; [0046], “orientation can include an angle”; FIGS. 2B-2C;  [0073]:, “adjusts skew”; [0077], “measurement of angles”; [0080]-[0081]; [0091]).
Kriegman in view of Juha, and further in view of Smith does teach measurement of angles between two lines. Kriegman in view of Juha, and further in view of Smith is silent to teach the angle of skewed text. 
However, Abbas is an analogous art pertinent to the problem to be solved in this application and further discloses wherein optimizing the image quality of the captured image comprises computing an angle of skewed text and rotating the image by the computed angle to correct the skew (Abbas: Abstract; FIG. 1, steps 103-108; Col. 3, lines 14-41, “deskew angle”, “slopes … of all the detected text line areas”, “rotation angle”).
.
Allowable Subject Matter
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664